Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted along with the mailing date of the application on July 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

4.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,114,510 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-15 of U.S. Patent No. US 11,114,510 B2 reads on the corresponding limitation of claims 1-13 of the current application 17/385,432. Both the current application and published patent disclose a partial light field display apparatus.

Comparing claims of the current application and claims 1-15 of the U.S. Patent No. US 11,114,510 B2 is given below:- 

17/385,432
US 11,114,510 B2
Claim 1: An organic light-emitting display device comprising: 
a light-emitting element disposed on a substrate; 
an encapsulation unit disposed on the light-emitting element, the encapsulation unit including a first inorganic encapsulation film 
a touch insulating film disposed on the second inorganic encapsulation film of the encapsulation unit;  
a touch sensor disposed on the touch insulating film, and the touch sensor including first touch electrodes arranged on the touch insulating film in a first direction, and second touch electrodes arranged on the touch insulating film in a second direction; 
a routing line electrically connected to the touch sensor;  a touch pad electrically connected to the routing line;  and 
a plurality of connection electrodes electrically connecting the routing line and the touch pad to each other;  
wherein the first touch electrodes are connected to each other via first bridges, and the second touch electrodes are connected to each other via second bridges, 
touch electrodes are formed of a same material as each other in a same plane, and the first and second bridges and the first and second touch electrodes are disposed on the touch insulating film, 
wherein the touch insulating film is disposed on the second inorganic encapsulation film in a non-active area where the touch pad is disposed, and 
wherein the touch pad is electrically connected to the plurality of connection electrodes exposed through a pad contact hole 
penetrating the second inorganic encapsulation film and the touch insulating film. 

Claim 2: The organic light-emitting display device according to claim 1, further comprising;  
a crack prevention layer disposed on the plurality of connection electrodes, the crack prevention layer overlapping the plurality of connection electrodes;  and 
a trench penetrating the second inorganic encapsulation film and the touch insulating film to expose the crack prevention layer.
Claim 1: An organic light-emitting display device comprising: 
a light-emitting element disposed on a substrate;  
an encapsulation unit disposed on the light-emitting element, the encapsulation unit including a first inorganic encapsulation film 
a touch insulating film disposed on the second inorganic encapsulation film of the encapsulation unit;  
a touch sensor disposed on the touch insulating film;  
a routing line connected to the touch sensor;  
a touch pad connected to the routing line;  
a plurality of connection electrodes disposed between the routing line and the substrate to connect the routing line and the touch pad to each other;  
a crack prevention layer disposed on the plurality of connection electrodes, the crack prevention layer overlapping the plurality of connection electrodes;  and 
a trench penetrating the second inorganic encapsulation film and the touch insulating film to expose the crack prevention layer, 
wherein the touch sensor comprises: first touch electrodes arranged on the touch insulating film in a first direction, the first touch 
wherein the first and second bridges and the first and second touch electrodes are formed of a same material as each other in a same plane, and the first and second bridges and the first and second touch electrodes are disposed on the touch insulating film, and wherein the touch insulating film is disposed on the second inorganic encapsulation film in a non-active area where the touch pad is disposed. 


Claim 15: The organic light-emitting display device according to claim 14, 
wherein the touch pad is connected to the plurality of connection electrodes exposed through a pad contact hole penetrating the second inorganic encapsulation film and the touch insulating film. 




Claim 3 corresponds to claim 2 of US Patent No. US 11,114,510 B2;
Claim 4 corresponds to claim 3 of US Patent No. US 11,114,510 B2;
Claim 5 corresponds to claim 7 of US Patent No. US 11,114,510 B2;
Claim 6 corresponds to claim 9 of US Patent No. US 11,114,510 B2;
Claim 7 corresponds to claim 10 of US Patent No. US 11,114,510 B2;
Claim 8 corresponds to claim 4 of US Patent No. US 11,114,510 B2;
Claim 9 corresponds to claim 11 of US Patent No. US 11,114,510 B2;
Claim 10 corresponds to claim 12 of US Patent No. US 11,114,510 B2;
Claim 11 corresponds to claim 5 of US Patent No. US 11,114,510 B2;
Claim 12 corresponds to claim 13 of US Patent No. US 11,114,510 B2; and 
Claim 13 corresponds to claim 6 of US Patent No. US 11,114,510 B2.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 5, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.(US 2018/0040672 Al) (herein after PARK) in view of KIM et al.(US 2019/0165048 A1)(herein after KIM).

Regarding claim 1, PARK teaches an organic light-emitting display device(organic light emitting device, Para-6)comprising:
 
a light-emitting element(light emitting device layer ELL, display panel DP, fig.4, Para-97; pixel PXL, figs.7&8, Para-128) disposed on a substrate(base layer SUB, figs.4&7&8, Para-97); 

an encapsulation unit(thin film encapsulation TFE, fig.4, Para-97/98) disposed on the light-emitting element(ELL, figs.7&8, Para-134), the encapsulation unit(TFE) including a first inorganic encapsulation film(Para-98) on the light-emitting element(ELL), a second inorganic encapsulation film(Para-98) on the first inorganic film(Para-98), and an organic encapsulation film(Para-98) between the first inorganic encapsulation film and the second inorganic encapsulation film(Para-98: The thin film encapsulation layer TEF may include at least two inorganic thin films and an organic thin film disposed between the at least two inorganic thin films) of the encapsulation unit(TFE);

a touch insulating film(touch inorganic layer IL-T, fig.11, Para-162) disposed on the second inorganic encapsulation film(as the TFE made of two inorganic films and one organic film in between two inorganic films, therefore it is obvious that IL-T be disposed on top inorganic film) of the encapsulation unit(thin film encapsulation TFE); 

a touch sensor(touch sensing member TS, figs.9-11)  disposed on the touch insulating film(IL-T), and the touch sensor(TS) including first touch electrodes(first touch patters TE1-1 to TE1-3 or second touch patterns TE2-1 to TE2-3) arranged on the touch insulating film(IL-T) in a first direction(DR1 or DR2, fig.9), and a second touch electrodes(second touch patterns TE2-1 to TE2-3 or first touch patters TE1-1 to TE1-3 fig.9) arranged (IL-T, fig.11) in a second direction(DR2 or DR1, fig.9); 

a routing line(first touch signal line SL1 and second touch signal lines SL2) electrically connected to the touch sensor(TE1 and TE2, fig.9);

a touch pad(touch sensing member pad PD-TS, figs.9,13B&14B and related text) electrically connected to the routing line(touch sensing signal lines SL1 and SL2, fig.9); and

a plurality of connection electrodes(CPD3, fig.13B&14B) electrically connecting the routing line and the touch pad to each other(Para-173);

wherein the first touch electrodes are connected to each other via first bridges(first connection patterns CP1, or second connection patterns CP2, fig.9), and the second touch electrodes are connected to each other via second bridges(second connection patterns  CP2 or first connection patterns CP1, fig.9),

wherein the first(CP1/CP2) and second bridges(CP2/CP1) and the first and second touch electrodes(TE1 and TE2) are formed of a same material as each other in a same plane(Para-101) and the first and second bridges(CP1, CP2) and the first and second touch electrodes(TE1,TE2) are disposed on the touch insulating film(IL-T, figs.11&14B),

(IL-T, Pad area AR-PD, fig.14B) is disposed on the second inorganic encapsulation film(Para-98) in a non-active area(Pad area AR-PD) where the touch pad is disposed(fig.14B)(claim does not claim that insulating film is disposed only on the pad area), and

wherein the touch pad(touch sensing member pad PD-TS, figs.12, 14C&14D, Para-181) is electrically connected to the plurality of connection electrodes(upper touch sensing member pad PD-TSU, CDP3, touch signal lines SL1, SL2) exposed through a pad contact hole(through hole CH7) penetrating the second inorganic encapsulation layer(touch inorganic layer IL-T) and the touch insulating film(insulation patterns IL-P, fig.14C&14D). 


If it is considered that PARK fails to teach the aforementioned limitations above, especially the limitations, the encapsulation unit including a first inorganic encapsulation film on the light-emitting element, a second inorganic encapsulation film on the first inorganic film, and an organic encapsulation film between the first inorganic encapsulation film and the second inorganic encapsulation film  of the encapsulation unit”  in his/her disclosure, then it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of KIM associated with 

KIM teaches a flexible organic light-emitting display device, wherein an encapsulation unit(TFE structure 450, fig.9), wherein the encapsulation unit(TFE 450) including a first inorganic encapsulation film(first TFE layer 451, fig.9, Para-115) on the light-emitting element(pixel structure 200, fig.9, Para-115), a second inorganic encapsulation film(third TFE layer 453, fig.9, Para-31, 115) on the first inorganic film(first TFE layer 451), and an organic encapsulation film(second TFE layer 452, fig.9, Para-31, 115) between the first inorganic encapsulation film(first TFE layer 451)and the second inorganic encapsulation film(third TFE layer 453)(Para-31). 

KIM further discloses that the first and second bridges and the first and second touch electrodes are formed of a same material(Para-95) as each other in a same plane(Para-86, 90, 95), and the first and second bridges and the first and second touch electrodes are disposed on the insulating film(Para-169: As an example, an inorganic insulation layer may be additionally formed between the first and second sensing electrodes 530 and 535 and the third TFE layer 453) (the additional inorganic insulation layer would work as a touch insulating film). 



Regarding Claim 5, PARK as modified by KIM teaches the organic light-emitting display device according to claim 1,

wherein the routing line(SL1 and SL2, fig.9, PARK) is disposed on a lateral surface of the encapsulation unit(TFE, PARK); and

wherein the touch pad(PD-TS, PARK; 470, fig.1, KIM) is disposed on the touch insulating film(IL-T, fig.14B, PARK; insulating interlayer 190, fig.10, Para-115, KIM).

Regarding Claim 9, PARK as modified by KIM teaches the organic light-emitting display device according to claim 5, further comprising: 

a lateral protective film(touch protection layer PVX, fig.14B) covering a lateral surface of the touch pad(Para-162).

Regarding Claim 12, PARK as modified by KIM teaches the organic light-emitting display device according to claim 5, wherein the substrate comprises a bending area(figs.1A-3, related text, PARK; figs.7A-9 and related text, KIM) and is formed of a flexible material(Para-126, PARK; Para-117, KIM), and 

(60, figs.7A-9, and text, KIM).

Regarding Claim 13, PARK as modified by KIM teaches the organic light-emitting display device according to claim 1, wherein the first and second directions are substantially perpendicular to each other(fig.9, PARK; fig.4, KIM).

9.	Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.(US 2018/0040672 Al) in view of KIM et al.(US 2019/0165048 A1) and further in view of Lo et al.(US 2017/0068363 A1) (herein after LO).

Regarding claim 3, neither PARK nor KIM teaches expressly the organic light-emitting display device, according to claim 1, wherein the first bridges extend in a convoluted form along the second bridges and the second touch electrodes, and are connected to first bridges and first touch electrodes disposed adjacent thereto in the first direction, and wherein the second bridges are disposed between the first bridges, and are connected to second bridges and second touch electrodes disposed adjacent thereto in the second direction.


    PNG
    media_image1.png
    493
    585
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    755
    522
    media_image2.png
    Greyscale

Claim Invention 				Prior Art

However, Lo teaches a touch element and touch display module, 
wherein the first bridges(connection lines 132) extend in a convoluted form along the second bridges(first bridging lines 122) and the second touch electrodes(first sensing series 120, fig.1), and are connected to first bridges and first touch electrodes disposed adjacent thereto in the first direction (fig.1), and

wherein the second bridges(122) are disposed between the first bridges(132), and are connected to second bridges(122) and second touch electrodes(120) disposed adjacent thereto in the second direction(fig.1).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified PARK further with the teaching of Lo to 
 
Claim 4 is rejected for the same reason as mentioned in the rejection of claim 3, since claim 4 recites the claim limitations in an opposite way of in claim 3 by naming first bridge as second bridge, second bridge as first bridge, first touch electrodes as second touch electrodes and second touch electrodes as first touch electrodes.

10.	Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.(US 2018/0040672 Al) in view of KIM et al.(US 2019/0165048 A1) and further in view of LEE et al.(US 2018/0095584 A1) (herein after LEE).

Regarding Claim 6, PARK as modified by KIM teaches the organic light-emitting display device according to claim 5, wherein each of the first and second touch electrodes(TE1 and TE2, fig.9, PARK) comprises:

an opaque conductive film formed in a mesh structure(Para-101, PARK)(usually metals like Al, Cu, Ti are opaque);
 
a transparent conductive film(Para-101, PARK; Para-127, 140, 142, 157-158, KIM),
 

an opaque conductive film(Para-101, PARK);
 	
a transparent conductive film(Para-101, PARK; Para-127, 140, 142, 157-158, KIM),

wherein the transparent conductive film is formed of a material selected from among ITO, IZO, IGZO, and silver nanowire(AgNW)(Para-101, KIM; Para-95, 127, 140, 169, KIM), and 
wherein the opaque conductive film is formed of at least one material of Al, Ti, Cu, or Mo, and has a single-layer or multi-layer structure(Para-101, PARK).

Nevertheless, PARK as modified by KIM is not found to teach explicitly the organic light emitting display device: wherein a transparent conductive film disposed on or under the opaque conductive film, wherein each of the first and second bridges, the routing line and the touch pad comprises: a transparent conductive film disposed on or under the opaque conductive film in a same pattern as the opaque conductive film.

However, LEE teaches touch an organic light emitting display devices with a touch sensor(Para-2):

wherein each of first and second touch electrodes(152e and 154e, figs.2&4) comprises: 

(15a, fig.4); and 

a transparent conductive film(fig.4: 15b) disposed on or under the opaque conductive film(Para-45),
 
wherein each of bridges(152b, figs.2&4), a routing line(156, fig.2) and a touch pad(170, fig.2) comprises:

an opaque conductive film; and a transparent conductive film disposed on or under the opaque conductive film in a same pattern as the opaque conductive film(fig.4: 152b is formed of an opaque conductive film 15a and a transparent conductive film 15b; Para-50: routing line 156 formed of an opaque conductive film and a transparent conductive film in the claimed manner; Para 68-70: 172(included in the touch pad 170) is formed by first depositing and etching an opaque conductive film (the first conductive layer), then depositing and etching a transparent conductive film(the second conductive layer) on the opaque conductive film in a same pattern as the opaque conductive film), and

wherein the opaque conductive film is formed of at least one material of Al, Ti, Cu, or Mo, and has a single-layer or multi-layer structure(Para-46; Para-50; Para-68; The opaque conductive film used to form each of 152b, 156 and 170 are all formed of at least one material of Al, Ti, Cu, or Mo, and has a single-layer or multi-layer structure).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify PARK further with the teaching of LEE to include the feature in order to provide each of the first and second touch electrodes, the first and second bridges, the routing line with excellent corrosion resistance, acid resistance and conductivity.

Regarding Claim 7, PARK as modified by KIM and LEE does not explicitly teach the organic light-emitting display device according to claim 6, wherein the opaque conductive film of each of the first and second touch electrodes and the first and second bridges is disposed at a position corresponding to a bank forming a light-emitting area of the light-emitting element.

However, LEE teaches further: the opaque conductive film of each of the first and second touch electrodes and the bridges(as discussed with regard to claim 6, the first and second touch electrodes 152e and 154e and the bridges 152b all comprise an opaque conductive film; Furthermore, as discussed in Para-45 and shown in fig.4, the 152e, 154e, and 152b are all formed of the same opaque conductive film 15a) is disposed at a position corresponding to a bank defining a light-emitting area of a light-emitting element(fig.3: 128; Para-32; Para-40; Therefore, the opaque conductive film 15a of the first and second touch electrodes and the bridges is disposed at a position corresponding to a bank).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify PARK further with the teaching of LEE to include the feature in order to prevent deterioration in the opening ratio.

Regarding Claim 10, PARK as modified by KIM does not explicitly teach the organic light-emitting display device according to claim 9, further comprising: a touch protective film(PARK only teaches touch protection layer PVX, fig.11) exposing the routing line and the touch pad, the touch protective film overlapping the touch sensor, wherein the lateral protective film and the touch protective film are formed of a same material.

However, LEE teaches touch an organic light emitting display devices with a touch sensor, further comprising:
 
a touch protective film(touch insulation layer 158, fig.3, LEE) exposing the routing line and the touch pad(fig.5D, LEE: 158 exposes the underlying structures via contact hole 178b, where the underlying structures include 172, which is an extension of routing line 156 according to Para-53, and the touch pad 170, as shown in fig.5E), the touch protective film overlapping the touch sensor(fig.3: 158 overlaps touch sensor structures 152b and 154e),
 
wherein the lateral protective film and the touch protective film are formed of a same material(Para-81, LEE: 158 and 116 are both formed of an insulating material; Para-96, LEE: 158 and 116 are patterned and etched in the same process, and are therefore formed of a same material).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify PARK further with the teaching of LEE to include the feature in order to provide protection during the formation of a display pad electrode.

11.	Claims 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al.(US 2018/0040672 Al) in view of KIM et al.(US 2019/0165048 A1) and further in view of OH et al.(US 2018/0061899 A1) (herein after OH).

Regarding Claim 8, PARK as modified by KIM teaches the organic light-emitting display device according to claim 1, further comprising: 

color filters disposed on or under the touch sensor(Para-94, PARK; Para-134, 164, KIM); and 
Nevertheless, PARK as modified by KIM is not found to teach expressly the organic light-emitting display device, further comprising, black matrixes disposed between color filters.
However, in the same field of endeavor, OH teaches a touch sensing organic light emitting display further comprising:

color filters(color filter 192, fig.8) disposed on or under the touch sensor(Para-123), 
 
black matrixes(black matrix 194, fig.8) disposed between the color filters(Para-123)(194 disposed between 192 as shown in fig.8).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify PARK further with the teaching of OH to include the feature in order to prevent current deviation which would not occur in OLED, and the display effect of an active matrix type OLED display device could be ensured. 

Regarding Claim 11, PARK as modified by KIM is not found to teach expressly the organic light-emitting display device according to claim 1, wherein at least one of the first bridges or the second bridges has therein a plurality of slits.

However, OH teaches an organic light-emitting display device, wherein at least one of the first bridges or the second bridges has therein a plurality of slits(plurality of slits, Para-136).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify PARK further with the teaching of OH to include the feature in order to have connecting bridge with smaller area for connecting touch electrodes in intersection area.

Examiner Note

12.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692